ORDER
PER CURIAM.
C.T.H. (“Mother”) appeals the trial court’s order and judgment terminating *428her parental rights over K.D.M. (“Child”).1 Mother argues that the trial court erred in terminating Mother’s parental rights because the evidence did not support termination under the factors in §§ 211.447.5(2) or (3), and there was a preponderance of the evidence under § 211.447.7 that termination of Mother’s parental rights was not in Child’s best interests. We hold that the court’s finding that there was clear, cogent, and convincing evidence of one or more grounds laid out under § 211.447.5(2) was not clearly erroneous, and the court’s finding that termination of Mother’s parental rights was in Child’s best interest under § 211.447.7 was not an abuse of discretion.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).

. The court terminated both Mother’s and Father’s rights to Child, but only Mother appeals.